Case 2:18-cv-06208-ADS Document 28 Filed 05/21/20 Page 1 of 2 Page ID #:3386



  1
  2
  3
  4
  5
  6
  7
                            UNITED STATES DISTRICT COURT
  8
                          CENTRAL DISTRICT OF CALIFORNIA
  9
 10   CECELIA MARIE JONES,                     )   Case No.: 2:18-cv-06208-ADS
                                               )
 11                 Plaintiff,                 )   ORDER AWARDING EQUAL
                                               )   ACCESS TO JUSTICE ACT
 12         vs.                                )   ATTORNEY FEES AND EXPENSES
                                               )   PURSUANT TO 28 U.S.C. § 2412(d)
 13   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
      Commissioner of Social Security,         )   U.S.C. § 1920
 14                                            )
                    Defendant                  )
 15                                            )
                                               )
 16
 17         Based upon the parties’ Stipulation for the Award and Payment of Equal
 18   Access to Justice Act Fees, Costs, and Expenses:
 19         IT IS ORDERED that fees and expenses in the amount of $3,800.00 as
 20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
 21   awarded subject to the terms of the Stipulation.
 22   DATE:       May 21, 2020
 23                                   /s/ Autumn D. Spaeth
                                 ___________________________________
                                 THE HONORABLE AUTUMN D. SPAETH
 24                              UNITED STATES MAGISTRATE JUDGE
 25
 26

                                              -1-
Case 2:18-cv-06208-ADS Document 28 Filed 05/21/20 Page 2 of 2 Page ID #:3387



  1   Respectfully submitted,
  2   LAW OFFICES OF LAWRENCE D. ROHLFING
  3         /s/ Lawrence D. Rohlfing
      _________________________
  4   Lawrence D. Rohlfing
      Attorney for plaintiff Cecelia Marie Jones
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                              -2-
